AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                            FILED
                                          UNITED STATES DISTRICT COUJ T                                         JAN 3 o2020
                                                                                                        CLERK. U.S. DIS I KICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA                          SOUTHE.~ISTRICT OF CALIFORNIA
                                                                                                      BY                      DEPUTY
               UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                     V.                              (For Offenses Committed On or After November 1, 1987)
               RAFAEL MARTINEZ-LOPEZ (I)
                                                                        Case Number:         3:19-CR-02802-LAB

                                                                     Max Schoeninll, and Michelle Betancourt
                                                                     Defendant's Attorney
USM Number                           62706-408
• -
THE DEFENDANT:
[8J pleaded guilty to count(s)            ONE of the Information

 0     was found guilty on count(s)
       after a plea of not guilty.
 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title and Section / Nature of Offense                                                                                  Count
 8: 1326(A),(B) - Removed Alien Found In The United States (Felony)                                                       1




     The defendant is sentenced as provided in pages 2 through                  3           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984 ..
 0     The defendant has been found not guilty on count(s)

 0     Count(s)                                                 is          dismissed on the motion of the United States.

 [8J    Assessment : $ 100. 00


 O JVTA Assessment*: $

        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 [8J No fine                O Forfeiture pursuant to order filed                                       , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                      January 27 2020
                                                                      Dateora:;AS~nr~


                                                                      HON. LARRWALAN BURNS
                                                                      CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                RAFAEL MARTfNEZ-LOPEZ (I)                                                Judgment - Page 2 of 3
CASE NUMBER:              3: l 9-CR-02802-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 24 months




 12:1   Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D      The court makes the following recommendations to the Bureau of Prisons:




 D      The defendant is remanded to the custody of the United States Marshal.

 D      The defendant must surrender to the United States Marshal for this district:
        D    at
                  - - - - - - - AM.                            on
        D    as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the. Bureau of
  D
        Prisons:
        D    on or before
        D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

  I have executed this judgment as follows:

        Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ _ to


  at                                         with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                   3: 19-CR-02802-LAB
•

      AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:               RAFAEL MARTINEZ-LOPEZ(!)                                          Judgment - Page 3 of 3
      CASE NUMBER:             3: 19-CR-02802-LAB

                                                  SUPERVISED RELEASE
    Upon release from imprisonment, the defendant will be on supervised release for a term of:
    3 years


                                        SPECIAL CONDITIONS OF SUPERVISION

      •    Do not enter the United States illegally.

      •    The defendant must not commit another federal, state or local crime.

      II




                                                                                                 3:19-CR-02802-LAB
